DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 1/15/2021.
3.	This Office Action is made Final.
4.	Claims 1-20 are pending. 
Response to Arguments
5.	Applicant’s arguments with respect to the claims have been considered but are moot because of the new ground of rejection set forth herein with at least one new reference as necessitated by amendment.
6.	In light of the Amendment that overcomes the 35 USC 112b rejection, it has been withdrawn herein. 
Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 12/29/2020 was filed after the mailing date of the non-final on 10/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended Claim 16 recites in Line 5 “cause the UE to perform…” however, there is lack of antecedent basis for the term “UE” because prior to Line 5, a UE is not recited. In other words, there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-3, 6-8, 11-13, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbieri et al. US 20120039284 hereafter Barbieri.

As to claim 1.  (Currently Amended)   Barbieri discloses a method for transmitting a random access channel [i.e. RACH] signal by a user equipment (UE), the method comprising [Fig. 18 (RACH (random access channel) signaling from UE to eNB), Sections 0149: A UE provide RACH signaling to an eNB (base station)]:
receiving a synchronization signal of a cell; and transmitting a random access preamble over the cell based on receiving the synchronization signal [Figs. 17-18, Sections 0147, 0148: An eNB send signaling of its cell to facilitate connection, where synchronization signals, such as PSS and SSS signaling is provided within the cell range. After initial synchronization, the UE generate random access preamble based on the cell ID and the preamble sent to the eNB], 
wherein the cell includes a plurality of synchronization signals [Section 0125: The UE receive synchronization signals for example, PSS and SSS and perform synchronization operations to synchronize with particular cell and associated eNB],
wherein the plurality of synchronization signals [i.e. PSS, SSS] are respectively related to a plurality of random access channel resources and [Sections 0147: An eNB send signaling of its cell to facilitate connection, where synchronization signals, such as PSS and SSS signaling is provided; and eNB indicate available time-frequency resource blocks allocated for random access which may be in physical random access channel-PRACH],
wherein the random access preamble is transmitted on a random access channel [i.e. PRACH] resource related to the synchronization signal among the plurality of random access channel resources [Figs. 17-18, Sections 0147-0149: An eNB send signaling of its cell where synchronization signals, such as PSS and SSS signaling is provided; and eNB indicate resource blocks allocated for random access PRACH. After initial synchronization, the UE generate random access preamble using allocated time-frequency resources. Once synchronized, the UE extract RACH resource information for example allocated time-frequency resources and generate a preamble sequence mapped to the provided resource information, and the preamble sent in the resource, which is in the physical random access channel (PRACH)].

As to claim 2.    (Currently Amended)  Barbieri discloses the method according to claim 1, further comprising:  receiving configuration information [i.e. broadcast information on MIB or SIB] regarding the random access channel resource related to the synchronization signal [Sections 0111, 0147: A UE entering a cell will first synchronize using PSS and SSS (synchronization signals) with the cell's eNB, and then receive broadcast information about the cell configuration on MIB and SIB. The broadcast information provided on a SIB, include cell information including available time-frequency resources, resource elements within time-frequency resource blocks allocated for random access in a physical random access channel].

As to claim 3.    (Currently Amended)       Barbieri discloses the method according to claim 2, wherein the configuration information [i.e. broadcast information on MIB or SIB] is included in system information [Sections 0111, 0147: A UE receive broadcast information about the cell configuration on MIB and SIB. The broadcast information provided on a SIB (system information)].

As to claim 6.    (Currently Amended)    Barbieri discloses a method for receiving a random access channel [i.e. RACH] signal by a base station (BS), the method comprising [Fig. 18 (RACH (random access channel) signaling from UE to eNB), Sections 0149: A UE provide RACH signaling to an eNB (base station)]:
transmitting a plurality of synchronization signals over a cell; and receiving a random access preamble on the cell from a user equipment (UE) [Figs. 17-18, Sections 0147, 0148: An eNB send signaling of its cell to facilitate connection, where synchronization signals, such as PSS and SSS signaling is provided within the cell range. After initial synchronization, the UE generate random access preamble based on the cell ID and the preamble sent to the eNB], 
wherein the plurality of synchronization signals [i.e. PSS, SSS] are respectively related to a plurality of random access channel resources and [Sections 0147: An eNB send signaling of its cell to facilitate connection, where synchronization signals, such as PSS and SSS signaling is provided; and eNB indicate available time-frequency resource blocks allocated for random access which may be in physical random access channel-PRACH],
wherein the random access preamble is received on one among the plurality of random access channel [i.e. PRACH] resources [Figs. 17-18, Sections 0147-0149: An eNB send signaling of its cell where synchronization signals, such as PSS and SSS signaling is provided; and eNB indicate resource blocks allocated for random access PRACH. After initial synchronization, the UE generate random access preamble using allocated time-frequency resources. Once synchronized, the UE extract RACH resource information for example allocated time-frequency resources and generate a preamble sequence mapped to the provided resource information, and the preamble sent in the resource, which is in the physical random access channel (PRACH)].

As to claim 7.    (Currently Amended)     Barbieri discloses the method according to claim 6, further comprising: transmitting configuration information [i.e. broadcast information on MIB or SIB] regarding a random access channel resource for each of the synchronization signals [Sections 0111, 0147: A UE entering a cell will first synchronize using PSS and SSS (sync signals) with the cell's eNB, and then receive broadcast information about the cell configuration on MIB and SIB. The broadcast information provided on a SIB, include cell information including available time-frequency resources, resource elements within time-frequency resource blocks allocated for random access in a physical random access channel].

As to claim 8.    (Currently Amended)    Barbieri discloses the method according to claim 7, wherein the configuration information [i.e. broadcast information on MIB or SIB] is included in system information [Sections 0111, 0147: A UE receive broadcast information about the cell configuration on MIB and SIB. The broadcast information provided on a SIB (system information)].

As to claim 11.    (Currently Amended)     Barbieri discloses a user equipment (UE) configured to transmit a random access channel [i.e. RACH] signal, the UE comprising [Fig. 18 (RACH (random access channel) signaling from UE to eNB), Sections 0149: A UE provide RACH signaling to an eNB (base station)]:
a radio frequency (RF) transceiver [Antenna-1352]; a processor [Processor-1370]; and a computer memory [Memory-1372] storing computer-readable instructions that based on being executed by the processor, cause the UE [i.e. UE-1350] to perform operations comprising [Fig. 13, Sections 0135, 0137, 0324, 0325: The UE includes an antenna-1352. The UE includes a processor-1370. A memory is a form of storage medium known in the art. Computer-readable media includes both computer storage media and communication media including any medium accessed by a computer],
receiving a synchronization signal of a cell; and transmitting a random access preamble over the cell based on receiving the synchronization signal [Figs. 17-18, Sections 0147, 0148: An eNB send signaling of its cell to facilitate connection, where synchronization signals, such as PSS and SSS signaling is provided within the cell range. After initial synchronization, the UE generate random access preamble based on the cell ID and the preamble sent to the eNB],
wherein the cell includes a plurality of synchronization signals [Section 0125: The UE receive synchronization signals for example, PSS and SSS and perform synchronization operations to synchronize with particular cell and associated eNB],
wherein the plurality of synchronization signals [i.e. PSS, SSS] are respectively related to a plurality of random access channel resources, and [Sections 0147: An eNB send signaling of its cell to facilitate connection, where synchronization signals, such as PSS and SSS signaling is provided; and eNB indicate available time-frequency resource blocks allocated for random access which may be in physical random access channel-PRACH],
wherein the random access preamble is transmitted on a random access channel [i.e. PRACH] resource related to the synchronization signal among the plurality of random access channel resources  [Figs. 17-18, Sections 0147-0149: An eNB send signaling of its cell where synchronization signals, such as PSS and SSS signaling is provided; and eNB indicate resource blocks allocated for random access PRACH. After initial synchronization, the UE generate random access preamble using allocated time-frequency resources. Once synchronized, the UE extract RACH resource information for example allocated time-frequency resources and generate a preamble sequence mapped to the provided resource information, and the preamble sent in the resource, which is in the physical random access channel (PRACH)].

As to claim 12.    (Currently Amended) The UE according to claim 11, wherein the operations further comprise: receiving configuration information regarding the random access channel resource related to the synchronization signal [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to claim 13.    (Currently Amended) The UE according to claim 12, wherein the configuration information is included in system information [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein]. 

As to claim 16.    (Currently Amended)    Barbieri discloses a base station (BS) configured to receive a random access channel signal, the BS [i.e. BS-1310] comprising [Figs. 13, 18 (RACH (random access channel) signaling from UE to eNB), Sections 0149: A UE provide RACH signaling to an eNB (base station)]:
a radio frequency (RF) transceiver [Antenna-1324]; a processor [Processor-1330] and a computer memory [Memory-1332] storing computer-readable instructions that, based on being executed by the processor [Fig. 13, Section 0134, 0324, 0325: The Base Station includes antennas-1324. Computer-readable media includes both computer storage media and communication media including any medium accessed by a computer],
cause the UE to perform operations comprising [Fig. 13, Section 0137: The UE includes a processor-1370]:
transmitting a plurality of synchronization signals over a cell; and receiving a random access preamble on the cell from a user equipment (UE) [Figs. 17-18, Sections 0147, 0148: An eNB send signaling of its cell to facilitate connection, where synchronization signals, such as PSS and SSS signaling is provided within the cell range. After initial synchronization, the UE generate random access preamble based on the cell ID and the preamble sent to the eNB], 
wherein the plurality of synchronization signals [i.e. PSS, SSS] are respectively related to a plurality of random access channel resources, and [Sections 0147: An eNB send signaling of its cell to facilitate connection, where synchronization signals, such as PSS and SSS signaling is provided; and eNB indicate available time-frequency resource blocks allocated for random access which may be in physical random access channel-PRACH],
wherein the random access preamble is received on one among the plurality of random access channel [i.e. PRACH] resources [Figs. 17-18, Sections 0147-0149: An eNB send signaling of its cell where synchronization signals, such as PSS and SSS signaling is provided; and eNB indicate resource blocks allocated for random access PRACH. After initial synchronization, the UE generate random access preamble using allocated time-frequency resources. Once synchronized, the UE extract RACH resource information for example allocated time-frequency resources and generate a preamble sequence mapped to the provided resource information, and the preamble sent in the resource, which is in the physical random access channel (PRACH)].

As to claim 17.    (Currently Amended) The BS according to claim 16, wherein the operations further comprise: transmitting configuration information regarding a random access channel resource for each of the synchronization signals [See Claim 7 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to claim 18.    (Currently Amended) The BS according to claim 17, wherein the operations further comprise: transmitting the configuration information in system information [See Claim 8 rejection because both claims have similar subject matter therefore similar rejection applies herein].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 4-5, 9-10, 14-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. US 20120039284 hereafter Barbieri in view of Zhang et al. US 20110039499 hereafter Zhang.    

As to claim 4.    (Original)   Barbieri discloses the method according to claim 1, wherein the plurality of synchronization signals [Section 0125: The UE receive synchronization signals for example, PSS and SSS and perform synchronization operations to synchronize with particular cell and associated eNB],
Although Barbieri teaches plurality of synchronization signals [see 0125] it does not correlate the signals to having index or indices; thus does not explicitly state are distinguished by different indices other than a frame index, a subframe index and a symbol index.
However, Zhang teaches distinguished by different indices [i.e. values or plurality of index] other than a frame index, a subframe index and a symbol index [Section 0040: The PSS (synchronization signal), in an aspect, can be a length-63 Zadoff-Chu sequence and can take one of three different values (i.e. indices); the SSS (secondary synchronization signal) can be two length-31 M-sequences interleaved together and can take one of 168 different values (i.e. indices)]. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Barbieri relating to UE receiving plurality of synchronization signals such as PSS and SSS with the teaching of Zhang relating to the synchronization signals such as PSS and SSS each contain different values/indices including sequences. By combining the method/systems, the synchronization signals can have different indices/values that are not related to frame, subframe, and symbol thereby facilitating mapping of subcarriers in the downlink and distinguish the signals as suggested by Zhang.

As to claim 5. (Currently Amended) Barbieri discloses the method according to claim 4, further comprising: receiving a random access response [i.e. RAR] associated with the random access preamble; and signal [Figs. 17-18, Sections 0148: After initial synchronization, the UE generate random access preamble based on the cell ID and the preamble sent to the eNB using allocated resource; the eNB then send a random access response (RAR) based on the preamble to UE],
performing downlink channel reception or uplink channel transmission [Section 0148: The UE receive RAR and then generate a message-3 and sent via UL (uplink) channel]
Although Barbieri discloses UE performing UL channel transmission (see 0148) it does correlate to index information; thus does not explicitly state based on an index informed by the random access response among the different indices.
	However, Zhang teaches based on an index [i.e. value] informed by the random access response [RAR] among the different indices [Figs. 3, 6, Sections 0040, 0044, 0046: PSS/SSS (synchronization signals) take different values/indices; then UE initiate random access procedure (i.e. includes sending the preamble on resources associated with random access channel then UE receives RAR- see 0008). In response, a base station transmits a message on a downlink channel and the message can include an index and etc. The base station responds with a random access response message].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Barbieri relating to UE sending random access preamble and receiving a RAR (random access response) from the eNB and then sends an uplink channel message/transmission with the teaching of Zhang relating to the sync signals having different indices and base station sends RAR that include index. By combining the method/systems, the UE can receive index and other configuration information in the random access response (RAR) thereby facilitating further communication in the system. 


As to claim 9. (Original)    Barbieri discloses the method according to claim 6, wherein the plurality of synchronization signals [Section 0125: The UE receive synchronization signals for example, PSS and SSS and perform synchronization operations to synchronize with particular cell and associated eNB],
Although Barbieri teaches plurality of synchronization signals [see 0125] it does not correlate the signals to having index or indices; thus does not explicitly state are distinguished by different indices, other than a frame index, a subframe index and a symbol index.
However, Zhang teaches are distinguished by different indices [i.e. values or plurality of index] other than a frame index, a subframe index and a symbol index [Section 0040: The PSS (synchronization signal), in an aspect, can be a length-63 Zadoff-Chu sequence and can take one of three different values (i.e. indices); the SSS (secondary synchronization signal) can be two length-31 M-sequences interleaved together and can take one of 168 different values (i.e. indices)]. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Barbieri relating to UE receiving plurality of synchronization signals such as PSS and SSS with the teaching of Zhang relating to the synchronization signals such as PSS and SSS each contain different values/indices including sequences. By combining the method/systems, the synchronization signals can have different indices/values that are not related to frame, subframe, and symbol thereby facilitating mapping of subcarriers in the downlink and distinguish the signals as suggested by Zhang.

As to claim 10. (Currently Amended)    Barbieri discloses the method according to claim 9, further comprising: performing downlink channel transmission or uplink channel reception [Section 0148: The UE receive RAR and then generate a message-3 and sent via UL (uplink) channel]
Although Barbieri discloses BS/eNB receiving UL channel transmission from UE (see 0148) it does correlate to index information; thus does not explicitly state transmitting a random access response including index information regarding one among the different indices to based on receiving the random access preamble; and …based on the index information 
	However, Zhang teaches transmitting a random access response [i.e. RAR] including index information regarding one among the different indices [i.e. values] to based on receiving the random access preamble; and …based on the index information [Figs. 3, 6, Sections 0040, 0044, 0046: PSS/SSS (sync signals) take different values/indices; then UE initiate random access procedure (i.e. includes sending the preamble on resources associated with random access channel then UE receives RAR- see 0008). In response, a base station transmits a message on a downlink channel and the message can include an index and etc. The base station responds with a random access response message].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Barbieri relating to UE sending random access preamble and receiving a RAR (random access response) from the eNB and then sends an uplink channel message/transmission with the teaching of Zhang relating to the sync signals having different indices and base station sends RAR that include index. By combining the method/systems, the UE can receive index and other configuration information in the random access response (RAR) thereby facilitating further communication in the system. 

As to claim 14.    (Original) The UE according to claim 11, wherein the plurality of synchronization signals are distinguished by different indices other than a frame index, a subframe index and a symbol index [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to claim 15.    (Currently Amended) The UE according to claim 14. wherein the operations further comprise: receiving a random access response associated with the random access preamble: and performing downlink channel reception or uplink channel transmission based on an index informed by the random access response among the different indices [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to claim 19.    (Original) The BS according to claim 16, wherein the plurality of synchronization signals are distinguished by different indices other than a frame index, a subframe index and a symbol index [See Claim 9 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to claim 20. (Currently Amended) The BS according to claim 19. wherein the operations further comprise: transmitting a random access response including index information regarding one among the different indices based on receiving the random access preamble; and performing downlink channel transmission or uplink channel reception based on the index information [See Claim 10 rejection because both claims have similar subject matter therefore similar rejection applies herein].
Conclusion
The prior art made of record and not relied upon Um et al. US 20160261453 discloses Figs. 1-3, Section [0041] In 3GPP Rel.-11/12, a base station (NB) synchronizes with a Pcell ; A terminal (UE) also applies a DL synchronization result acquired by PSS/SSS to the Pcell and Scell, transmitting a physical random access channel (PRACH)  is considered pertinent to applicant's disclosure; Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 20, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477